Case 1:15-cr-00252-PKC-RML Document 1598 Filed 08/16/21 Page 1 of 1 PageID #: 27384




                                  Gary L. Cutler, P.C.
                                       Attorney-At-Law
                                    160 Broadway, Suite 600
                                     New York, NY 10024
                                                                                    Tel.: (917) 628-9062
                                                                        Email: garycutlerlaw@gmail.com

                                                      August 16, 2021

   Hon. Pamela K. Chen
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201

   Re: United States v. Reynaldo Vasquez, 15-cr 252 (S-3) (PKC)

   Dear Judge Chen:

           I represent Mr. Reynaldo Vasquez in the above-referenced case. We write to respectfully
   request a plea date in this case. By consent with the government, we respectfully request a date
   in the range of August 23 to August 31 if that meets with the Court’s schedule.

           Given the situation with COVID and the enhanced dangers of flying, as well as with Mr.
   Vasquez’s inability to fly to attend the plea hearing due to his lack of identification, we
   respectfully request a plea hearing by videoconference with Mr. Vasquez. Mr. Vasquez consents
   to a plea by videoconference. The government also consents to the videoconference plea.


                                                      Sincerely,

                                                      Gary L. Cutler, P.C.

                                               By:    _/s/ Gary L. Cutler____
                                                      Gary L. Cutler

   So Ordered:


   ____________________________
   Hon. Pamela K. Chen
   United States District Court Judge
